Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 2/8/22.  As directed by the amendment: claims 26, 28, 30, and 35-41 have been amended, claims 42-43 have been added, and no claims have been cancelled.  As such, claims 1, 6, 21-22, 24-30, and 35-43 are pending in the instant application.

Claim Objections
Claims 35 and 39 are objected to because of the following informalities:  
Regarding claim 35, the claim is objected to as this claim appears to include changes which are not marked with an underline to indicate newly added language and a strike-through to indicate deletions.  See 37 CFR 1.121 and MPEP 714.
Regarding claim 39, the language “mass media aerodynamic diameter” (line 4-5) is objected to for a typographical error; Examiner suggests amending to read –mass median aerodynamic diameter--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 37-41, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the language “a particle size of less than 0.4 between 0.5 and 5 µm” (line 2-3) is unclear as it is not known how the particles can be both less than 0.4 µm and between 0.5 and 5 µm.
Claim 37 recites the limitation "the two pin piercing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this language is referring to the dry powder inhaler device which comprises two bevel-edged pin piercing systems (see claim 1), the two bevel-edged pin piercing systems, or some other device.
Regarding claim 37, the claim is indefinite as it is not known what a two pin piercing device or a four pin device is referring to and how this relates to the dry powder inhalation system of claim 1 or the dry powder inhaler device set forth in claim 1.
Claim 38 recites the limitation "the two pin piercing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this language is referring to the dry powder inhaler device which comprises two bevel-edged pin piercing systems (see claim 1), the two bevel-edged pin piercing systems, or some other device.
Regarding claim 38, the claim is indefinite as it is not known what the two pin piercing device or a four pin device is referring to and how this relates to the dry powder inhalation system of claim 1 or the dry powder inhaler device set forth in claim 1 nor how the higher FPD and higher in vitro lung deposition relates to the system of claim 1.
Claim 39 recites the limitation "the two pin piercing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this language is referring to the dry powder inhaler device which comprises two bevel-edged pin piercing systems (see claim 1), the two bevel-edged pin piercing systems, or some other device.
Regarding claim 39, the claim is indefinite as it is not known what a two pin piercing device is referring to and how this relates to the dry powder inhalation system of claim 1 or the dry powder inhaler device set forth in claim 1 nor how the higher FPD, lower MMAD and test variability compared to that with a hard gelatin capsule relates to the system of claim 1.
Claim 40 recites the limitation "the two pin piercing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this language is referring to the dry powder inhaler device which comprises two bevel-edged pin piercing systems (see claim 1), the two bevel-edged pin piercing systems, or some other device.
Regarding claim 40, the claim is indefinite as it is not known what a two pin piercing device or a Diskus device is referring to and how this relates to the dry powder inhalation system of claim 1 or the dry powder inhaler device set forth in claim 1 nor how the higher FPD relates to the system of claim 1.
Regarding claim 40, the term “Diskus device” appears to be a trademark/trade name; however, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph.  See Ex part Simpson, 218 USPQ 1020 (B. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an inhaler device and, accordingly, the identification/description is indefinite.
Regarding claim 41, the claim is indefinite as it is not known what a two pin piercing device or a Diskus device or a Turbuhaler device is referring to and how this relates to the dry powder inhalation system of claim 1 or the dry powder inhaler device set forth in claim 1 nor how the higher FPD relates to the system of claim 1.
Regarding claim 41, the term “Diskus device” and “Turbuhaler device” appears to be a trademark/trade name; however, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph.  See Ex part Simpson, 218 USPQ 1020 (B. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an inhaler device and, accordingly, the identification/description is indefinite.
Regarding claim 43, the limitation “less than 0.5% water” (line 2) is indefinite as this range contradicts the range set forth in claim 42, to which claim 43 depends on.  It is unclear how the HPMC can both have a 3-7% water and less than 0.5% water.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37-41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims refer back to the dry powder inhalation system of claim 1 but they do not appear to further limit this system as they discuss a two pin piercing device and comparisons to a four pin device and as discussed in the 112 2nd paragraph rejections above, it is unclear how these features relate to, and how they further limit, the dry powder inhalation system and the dry powder inhaler device set forth in claim 1.  For example in claim 37, it is unclear if Applicant is intending to claim that the dry powder inhaler device of claim 1 further includes a mouthpiece being 33 plus or minus 2 mm in length as this claim just refers to a two pin piercing device (not used or set forth in claim 1, claim 1 sets forth a dry powder inhaler device which comprises, among other elements, two bevel-edged pin piercing systems and it is unclear if the term ‘two pin piercing device’ is referring to one of these elements or an additional element unrecited in claim 1).  Similarly for claims 38-41, the comparisons of the two pin piercing device to a four pin device or particular formulations and their properties, do not appear to further limit the system of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 24, 35-36, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean et al. (4,249,526) in view of Makino et al. (5,626,871), Armstrong et al. (5,715,810), Citterio (2003/0000523), and Gordon (5,976,574).
Regarding claim 1, Dean shows a dry powder inhalation system (see Fig. 1-2 for example) which includes at least one active ingredient for treating a respiratory disease (medicament, see col. 3 In. 56-57) contained in a capsule (col. 3 In. 58) having an outer surface extending between two end portions intended to be pierced or perforated (see Fig. 1-2, capsule is sized to fit recess 24, see also col. 4 In. 10-33), and a dry powder inhaler device (Fig. 1) including a chamber (chamber defined by elements 15 and 24) in which the capsule is inserted (col. 4 In. 10-38), two pin piercing systems (see Fig. 1 which shows two push button piercing systems including pins), able to pierce or perforate the capsule at the two end portions (see col. 4 In. 17-18 for example), and a return mechanism (springs 18 & 19) so as to remove the piercing systems outside of the capsule intended to be pierced/perforated (see col. 4 ln. 21-28 for example), whereby the chamber has a form and volume greater than the capsule so as to enable, after removal of the piercing system outside the capsule, a rotation of the capsule during inhalation (see col. 4 In. 10-38 and Fig. 1- 2, chamber defined by elements 15 and 24 allow for rotation of capsule), the two piercing systems having a diameter located in a plane perpendicular to an axis extending between the two end portions of the capsule (see Fig. 1-2 for example). The Dean device is silent as to the container being a hydroxypropylmethylcellulose type container; however, this type of container is well-known in the art as Makino teaches a hydroxypropylmethylcellulose container for a medicine (see Makino abstract for example, col. 5 ln. 30-39 and 43-60). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Dean device's container to be a hydroxypropylmethylcellulose capsule, as taught by Makino, in order to avoid the adhesion adsorption phenomenon, i.e. to prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (see Makino col. 5 In. 35-36 and ln. 43-48).  The now modified Dean device is silent as to the pin piercing systems being bevel-edged pin piercing systems; however, Citterio teaches a similar device which includes pin piercing systems in the form of bevel-edged pin piercing systems (see Citterio Fig. 1 and 4-5, claim 2).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean device’s piercing pins to have bevel-edged shape, as taught by Citterio, in order to provide easier perforation/piercing of the capsule (see Citterio claim 2 and para. 0032-0033 for example).  The now modified Dean device is silent as to the piercing system having an equivalent diameter of 0.8 to 3 mm; however, one of ordinary skill in the art at the time the invention was made would have found the size of the piercing system to be an obvious matter of design choice (note that Citterio contemplates the use of relatively large diameter piercing needle/pins in para. 0032). Furthermore, Armstrong teaches a powder inhaler with a piercing system having large diameters including a range encompassing the claimed diameter range (see Armstrong col. 8 In. 1-3 and 23-25 for example, ranges include values encompassing 0.8-2 mm, values of which would have been obvious to choose). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean device's piercing system to have a circular diameter of between 0.8 – 2 mm, as taught by Armstrong (ranges include values 0.8-2mm), in order to provide a desired sized piercing hole for powder to be released for inhalation, i.e. larger diameter hole would provide easier emptying of medicament from the capsule.  The modified Dean system is silent as to the at least one active ingredient for treating respiratory disease being micronized and having particles having a weight average size of from 0.5-4 micrometers; however, Gordon teaches an inhalation device utilizing powder particle for treating respiratory diseases having weight average size of from 0.5-4 micrometers (see Gordon col. 6 ln. 8-36, including ranges from 0.4-5 micrometers, obvious to choose values within this range of 0.5-4 micrometers, thus falling within the claimed range).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system's active ingredient to have the particle weight average size of from 0.5-4 micrometers, as taught by Gordon, in order to provide better delivery of the drug to target locations within the user's lungs (see Gordon col. 6 ln. 8-36, "particles are able to penetrate into the alveolar regions of the lungs", "target the alveolar region of the lung for pulmonary delivery of locally acting steroids, systemically acting proteins …”).  The now modified Dean system includes each structural element as claimed such that it also provides improved lung deposition of the active (see Gordon col. 6 ln. 8-36, "particles are able to penetrate into the alveolar regions of the lungs", "target the alveolar region of the lung for pulmonary delivery of locally acting steroids, systemically acting proteins …”).
Regarding claim 6, the modified Dean system's two bevel-edged piercing pin systems are able to open one or more passages of at least 1.5 mm2 each in the capsule (note values in the ranges provided by Armstrong col. 8 In. 1-3 and 23-25 are able to open such a sized passage and it would have been obvious to choose particular size based on a desired pierce hole size for release of powder).
Regarding claim 24, the modified Dean system is such that 50% of the at least one active micronized ingredient particles have a size of from 2-4 micrometers (see Gordon col. 6 ln. 8-36, including ranges from 0.4-5 micrometers, obvious to choose values within this range of 2-4 micrometer, thus encompassing the claimed range, Gordon discloses that at least 85% by weight of the particles include this size and thus 50% include this size as well).
Regarding claim 35, the modified Dean system is silent as to the capsule containing substantially no particles with a particle size of less than 0.4 between 0.5 and 5 µm; however, Gordon teaches an inhalation device utilizing powder particle for treating respiratory diseases which prefers particle sizes in the range from 0.4 to 5 µm and to avoid having particles with sizes smaller than 0.4 µm (see Gordon col. 6 ln. 8-36, in particular ln. 29-36).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system further such that the capsule contains substantially no particles with a size of less than 0.4 between 0.5 and 5 µm, as taught by Gordon, as it is known that it is desirable to particles with a very small size, i.e. below 0.4 µm (see Gordon col. 6 ln. 34-36).
Regarding claim 36, the modified Dean system includes weight average particle size of the active compound being 3 µm with at least 50 % by weight having size of between 2 and 4 µm (see Gordon col. 6 ln. 8-36, obvious to choose values within the 0.4-5 µm range on line 33 such as 3 µm).
Regarding claim 38, the modified Dean system includes each structural and functional limitation as claimed such that the combination of a two pin piercing device (Dean Fig. 1 for example) and HPMC capsule (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) yields a higher FPD (fine powder dose) than a four pin device and HPMC capsule, thereby allowing the former to yield a higher in vitro lung deposition.

Claims 21-22 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Bunce et al. (5,881,721).
Regarding claim 21, the modified Dean system is silent as to the at least one active micronized ingredient explicitly including one or a mixture of the claimed group; however, Bunce teaches powder active ingredient in the form of a bronchodilators, corticosteroids, proteins or peptides, all members of the claimed group (see Bunce col. 5 ln. 22-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system's active ingredient to explicitly be a bronchodilators, corticosteroids, proteins or peptides, as taught by Bunce, as these are well-known pulmonary drugs and would have been obvious to choose a particular one to treat a particular patient/condition.
Regarding claim 22, the modified Dean system is silent as to the at least one active micronized ingredient explicitly including one or a mixture of the claimed group; however, Bunce teaches powder active ingredient in the form of a budesonide, salmeterol, and formoterol, all members of the claimed group (see Bunce col. 5 ln. 22-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system's active ingredient to explicitly be budesonide, salmeterol, or formoterol, as taught by Bunce, as these are well-known pulmonary drugs and would have been obvious to choose a particular one to treat a particular patient/condition.
Regarding claim 39, the modified Dean system is silent as to the capsule being filled with a  budesonide DPI formulation; however, Bunce teaches powder active ingredient in the form of a budesonide (see Bunce col. 5 ln. 22-39).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system's active ingredient to explicitly be budesonide, as taught by Bunce, as this is a well-known pulmonary drug and would have been obvious to choose a particular one to treat a particular patient/condition.  The now modified Dean system includes each structural and functional limitation as claimed such that the combination of the two pin piercing device (Dean Fig. 1 for example) and HPMC capsule (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) filled with a  budesonide DPI formulation (see Bunce col. 5 ln. 22-39) yields a higher FPD, lower MMAD and lower inter-test variability compared with the same formulation from a single pin device and a hard gelatin capsule.

Claims 25-26 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Bozung et al. (2002/0179087).
Regarding claim 25-26, the modified Dean system is silent as to the at least one active micronized ingredient further including an excipient, such as lactose; however, Bozung teaches an inhalable powder inhaler system including mixing an active ingredient with an excipient such as lactose (see Bozung para. 0058).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s at least one active micronized ingredient to include lactose as an excipient, as taught by Bozung, as this is a well-known type of excipient/carrier in the art for delivery of inhalable dry powder medicament to a user.
Regarding claim 40, the modified Dean system is silent as to the capsule being filled with salmeterol DPI formulation; however, Bozung teaches a similar device which includes active ingredients such as salmeterol (see Bozung para. 0022, 0025 for example).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s at least one active micronized ingredient to be salmeterol, as taught by Bozung, as this is a well-known type of medication in the art for delivery of inhalable dry powder medicament to a user who suffers from COPD or asthma (see para. 0003 of Bozung).  The now modified Dean system includes each structural and functional limitation as claimed such that the combination of the two pin piercing device (Dean Fig. 1 for example) and HPMC (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) filled with a  salmeterol DPI formulation (see Bozung para. 0022, 0025 for example) compared with the same formulation from a Diskus device yields a higher FPD value for the former.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Ohki et al. (5,921,236).
Regarding claim 27, the modified Dean system includes the bevel-edged pin piercing systems having beveled surfaces (see Citterio Fig. 4-5), but is silent as to the bevel surfaces of each being directed towards an opposite surface of the other; however, this configuration is well-known in the art and Ohki teaches such a configuration (see Ohki Fig. 6 for example).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s bevel edge pin piercing systems to be orientated, as taught by Ohki, as this is a well-known configuration to substitute and would provide predictable results (i.e. piercing of the capsule ends).

Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Edwards et al. (2003/0150453).
Regarding claims 28-29, the modified Dean system is silent as to the pin piercing systems piercing holes at the end of the capsule from 9 to 30%, or 14 to 25%, of the average equivalent diameter of the cross section of the portion of the outer surface of the capsule perpendicular to the longitudinal axis of symmetry; however, the modified Dean already teaches the pin piercing system diameter sizes that provides for such a pierced hole (equivalent diameter of from 0.8 to 2 mm as provided by Armstrong col. 8 In. 1-3 and 23-25 for example, ranges include values encompassing 0.8-2 mm).  Furthermore, Edwards teaches that capsule size 2 are well-known for delivering powder to a user (see Edwards Fig. 2, abstract, and para. 0091).  This capsule size 2 is disclosed in the instant application as being a more preferred capsule size (see instant specification pg. 16-17).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s capsule to be a size 2 type capsule, as taught by Edwards, as this type of capsule is well-known in the art for providing inhalation of powder medicine to a user and to provide a desired amount of powder to be delivered (see Edwards para. 0091).  The resulting modified Dean system includes both the piercing system size and capsule size as claimed and disclosed by the instant application such that it would also provide for piercing of holes from 9 to 30%, or 14 to 25%, of the average equivalent diameter of the cross section of the portion of the outer surface of the capsule perpendicular to the longitudinal axis of symmetry as claimed.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Gillissen et al., Nacystelyn, a novel lysine salt of N-acetylcysteine to augment cellular antioxidant defence in vitro.
Regarding claim 30, the modified Dean system is silent as to the at least one active ingredient being L-lysine N-acetylcysteinate; however, Gillissen teaches that such an ingredient is well-known in the art for its ability to enhance cellular antioxidant defence mechanisms (see pg. 159 ln. 1-5, and pg. 166 2nd column, lines 10-36).  Thus it would have been obvious to one of ordinary skill in the art before the invention was made to modify the modified Dean system’s ingredient to be L-lysine N-acetylcysteinate as taught by Gillissen, as this is a known medicine/ingredient which enhances cellular antioxidant defence (see Gillissen title, pg. 159 ln. 1-5 and pg. 166 2nd column, lines 10-36).

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Horlin (6,230,707).
Regarding claim 37, the modified Dean system is silent as to the mouthpiece being 33 plus or minus 2 mm in length; however, Horlin teaches a similar dry powder inhaler device including a mouthpiece that is between 2 and 6 cm (see Horlin col. 5 ln. 36-48).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s mouthpiece to be 33 plus or minus 2 mm in length, as taught by Horlin (it being obvious to choose such values as 31-35 which are within the range disclosed by Horlin), in order to provide a desired size that is slim and compact (see Horlin col. 5 ln. 47-48).  

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Bunce and Bozung.
Regarding claim 41, the modified Dean system is silent as to the capsule filled with a salmeterol and/or budesonide DPI formulation; however, Bozung teaches a similar device including using multiple active ingredients (see Bozung para. 0019, 0040 for example) and discloses salmeterol as a known ingredient (see Bozung para. 0022, 0025) and Bunce teaches a similar device and discloses budesonide as a known ingredient (see Bunce col. 5 ln. 22-39).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s capsule to contain a mixture of active ingredients, as taught by Bozung, and to mix salmeterol, as taught by Bozung and Bunce, and budesonide, as taught by Bunce, in order to provide as these are well-known pulmonary drugs and would have been obvious to choose a particular one to treat a particular patient/condition.  The now modified Dean system includes each structural and functional limitation as claimed such that the combination of two pin piercing device (Dean Fig. 1 for example) and HPMC capsule (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) filled with a salmeterol/budesonide formulation (see Bozung para. 0019, 0040 and Bunce col. 5 ln. 22-39 for example) compared with both the same formulation in a Diskus device and a Turbuhaler device yields a higher FPD value for the former.

Claims 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dean, Makino, Armstrong, Citterio, and Gordon as applied to claim 1 above, and further in view of Miller et al. (2004/0025876).
Regarding claim 42, the modified Dean system is silent as to the HPMC explicitly containing 3-7% water; however, Miller teaches a capsule for dry powder inhalers which includes HPMC and states that the water content is a result effective variable for the powder contained therein (see Miller para. 0059 and 0056). Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s HPMC to have a low percentage of water, as taught by Miller, such as choosing 3-7% water in order to have low water content in order to prevent compromising of the powder’s physical and chemical stability (see Miller para. 0056).
Regarding claim 43, the modified Dean system is silent as to the HPMC containing less than 0.5% water; however, Miller teaches a capsule for dry powder inhalers which include HPMC with a low water content (see Miller para. 0059, 0056, and 0110).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Dean system’s HPMC to have a low percentage of water, as taught by Miller, such as less than 0.5% water in order to have low water content in order to prevent compromising of the powder’s physical and chemical stability (see Miller para. 0056).

Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive.
Applicant’s argument that claims 37-41 do further limit claim 1 because the Federal Circuit made it clear that a process limitation may properly limit an apparatus claim and that these claims recite specific inherent capabilities of the system with two pin piercing inhaler and HPMC capsule (see pg. 11 of the response) is not well-taken.  Claims 37-41, while the refer back to claim 1, they do not appear to further limit the system of claim 1.  As discussed above in the 112 section, it is unclear what is being referred to with the language “the two pin piercing device” and unclear if this is referring back to a specific element in claim 1 as this term is not present in claim 1.  Thus it does not appear that comparing some two pin piercing device, which is not present in claim 1, to a four pin piercing device further limits the system of claim 1.
Applicant’s argument that the claims are unobvious because the specification shows unexpected results of improved lung deposition when using a two pin device with a HPMC capsule, evidenced by higher FPD, lower MMAD, and lower GSD ranges compared to both a two pin device used with a gelatin capsule and a four-pin device with an HPMC capsule (see pg. 11-12 of the response) is not well-taken.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, Applicant’s argument that the claimed invention provides for increased FPD and reduced MMAD and GSD ranges as well as statistical variation does not render the claim non-obvious or cancel out the teachings of Makino which is that HPMC type capsules prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (Makino col. 5 ln. 35-36 and 43-48).  For at least this reason, one of ordinary skill in the art would have found it obvious to modify the primary reference of Dean, which teaches a two pin type device, to use a HPMC type capsule.  Furthermore, comparison to a four-pin device is not persuasive to prove non-obviousness based on the current 103 combination which utilizes a two pin device taught by the primary reference Dean (see Fig. 1 which shows a single pin on each side of the device to pierce a respective end of the capsule) which was modified in view of Makino to utilize an HPMC capsule.  Applicants testing results do not appear to be unexpected nor are they persuasive of non-obviousness as Makino teaches that using an HPMC capsule avoids the adhesion adsorption phenomenon, i.e. to prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (see Makino col. 5 In. 35-36 and ln. 43-48).  Thus the evidence of obviousness of using a two pin device with a HPMC capsule outweighs the evidence/arguments of non-obviousness.
Applicant’s argument that the claimed invention is concerned with more than just emptying as much of the capsule contents suggested by Makino, but also attaining an increased FPD and both reduced MMAD and GSD ranges is not well-taken.  It is noted that the features upon which applicant relies (i.e., the FPD, MMAD, and GSD values) are not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as discussed above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, Applicant’s argument that the claimed invention provides for increased FPD and reduced MMAD and GSD ranges as well as statistical variation does not render the claim non-obvious or cancel out the teachings of Makino which is that HPMC type capsules prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (Makino col. 5 ln. 35-36 and 43-48).  
Applicant argues that Makino neither discloses nor suggests the advantages of a two pin claimed dry powder system in combination with an HPMC capsule and contrarily Makino explicitly states “The structure of the administering utensil used when administering the powder preparation of the present invention is subject to no restrictions, as a general rule and any administering utensil may be used, as long as it is the administering utensil (administering device) which has hitherto been used or proposed” (quoted by Applicant on pg. 16-17 of the response and cited col. 12 ln. 10-15 of Makino).  This is not well-taken as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Makino reference was not relied upon for the explicit teaching of a two pin dry powder inhaler device but rather the use of an HPMC capsule to which Makino explicitly states a number of benefits (see Makino col. 5 In. 35-36 and ln. 43-48).  Furthermore, the Dean reference, which was the primary reference in the 103 rejection which was modified by Makino to utilize an HPMC capsule, already teaches a two pin type of dry powder inhaler (see Dean Fig. 1 for example).  Additionally, examiner points to the citation of Makino made by Applicant and notes that Makino’s invention (HPMC capsule) is “subject to no restrictions” in regards to the device used to deliver the powder and therefore does not teach against the use of such an HPMC capsule with a two pin inhaler device such as that of Dean.
Applicant’s argument that the cited passage of Makino on pg. 16 of the response rules the claimed two pin dry powder inhaler out of consideration for Makino as the claimed system did not exist in 1997 (see pg. 17 of the response) is not well-taken.  In determining obviousness of the claimed invention, the standard is not based on obviousness in 1997, but rather 35 U.S.C. 103 reads “if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art …” (emphasis added).  As all of the cited references used in the 103 rejections are prior art at the time the invention was made, the argument that using a two pin dry powder inhaler system with an HPMC capsule is not possible due to the system not existing in 1997 as argued by Applicant is not well-taken.  Furthermore, a two pin dry powder inhaler device did exist in 1997 as Dean teaches such a two pin type dry powder inhaler and the Dean reference was published on 2/10/81.  
Applicant’s argument referring to Makino disclosing diluents including lactose mannitol, etc. and further arguments regarding the de Boer NPL (see pg. 18-19 of the response) is not well-taken and does not appear to be addressing the modified Dean device in the 103 combination.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Makino was relied upon for the known teaching of using a HPMC capsule and its benefits as previously stated.
Applicant’s argument that Makino discloses powder particle diameters being within the range of 10 and 0.5 µm and states that this range is much larger than the claimed range of 0.5 to 4 µm and Makino further does not suggest how one would have obtained the increased FPD, reduced MMAD and GSD values (see pg. 17-18 of the response) is not well-taken.  The arguments to the FPD, MMAD, and GSD values have been addressed above and similarly apply here.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Makino was not relied upon for the teaching of the particle diameter being between 0.5 and 4 µm, but rather the Gordon reference was relied upon for this teaching (see Gordon col. 6 ln. 8-36, including ranges from 0.4-5 micrometers, obvious to choose values within this range of 0.5-4 micrometers, thus falling within the claimed range).
Applicant’s argument regarding the NPL of Brian Jones (see pg. 20 of the response) is not well-taken as statements made regarding this reference do not appear to be addressing the modified Dean device in the 103 combination.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dean clearly teaches puncturing a capsule with two needles (see Fig. 1).  
Applicant’s argument against the Armstrong reference (see pg. 21-22 of the response) is not well-taken.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dean clearly teaches puncturing a capsule with two needles (see Fig. 1) and Citterio was relied upon for the needles beveled shape (Citterio Fig. 4-5) whereas Armstrong was not relied upon for the number or the bevel shape of the piercer but rather was relied upon for the teaching of the large diameter opening made by the piercer (see Armstrong col. 8 In. 1-3 and 23-25).
Applicant’s argument against the Citterio reference (see pg. 22-23 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above Citterio was relied upon for the teaching of a bevel shaped pin (see Citterio Fig. 4-5) and was not relied upon for the HPMC material of the capsule as the Makino reference addressed this limitation or the diameter ranges which Armstrong was relied upon for.  
The argument that Citterio discloses broadly the possibility to use needles having large diameters might suggest the use of a four pin device (see pg. 23 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Citterio was not relied upon for the teaching of a large diameter pin, but rather Citterio was relied upon for the bevel shape of the piercer (Armstrong was relied upon for the teaching of a large diameter).  Furthermore, one of ordinary skill in the art would recognize that a larger opening provided in the capsule by the pin would provide for easier emptying of the contents of the capsule.  Applicant’s argument regarding a four pin device with a HPMC capsule is irrelevant as Dean discloses a piercer with a single pin on each side.  The argument that Gordon does not correct omissions from the aforementioned references is also not well-taken as Gordon was relied upon for the teaching of a desired particle size.
Applicant’s argument that Bunce merely discloses particular active ingredients enclosed in a capsule and that the capsule container is not essential to the invention of Bunce and Bunce also misses the point of the HPMC capsule with the single pin device with pin diameter of only from 0.8 to 2mm (see pg. 25-26 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bunce was not relied upon for the HPMC capsule or the single pin device/pin diameter but rather was relied upon for the teachings of various active ingredients (see above rejection of claims 21-22).
Applicant’s argument that Bozung is merely cited for use of lactose as an excipient and fails to address the many important aspects of the system (see pg. 26 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bunce was only relied upon for the teaching of a lactose excipient in claims 25-26 and providing a well-known value for a fine particle dose amount.
Applicant’s argument that Ohki was merely cited for disclosing a bevel-edge pin piercing system having bevel surfaces in opposition to one another and does not render obvious the results demonstrated in Table 6 of the specification (see pg. 27-28 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The arguments with respect to the results shown in Table 6 of the specification have been addressed above and apply here as well.  Furthermore, Ohki was only relied upon for the teaching of bevel surfaces in opposition to one another.
Applicant’s argument that Edwards disclosure of piercing hole size for a capsule size type 2 would not have rendered the results of Table 6 of the specification obvious (see pg. 28 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The arguments with respect to the results shown in Table 6 of the specification have been addressed above and apply here as well.  Furthermore, Edwards was only relied upon for the teaching of a particular capsule size, which with the diameter of the pins from the modified Dean system would have resulted in the claimed opening size limitations of claims 28-29.
Applicant’s arguments regarding claims 35-41 on pg. 27-31 of the response are not well-taken for reasons discussed in the 112 rejection sections above.  Note the Horlin reference was relied upon for the teaching of the particular length of the mouthpiece in claim 37.  These claims appear to compare a two pin device to a four pin device and the modified Dean reference already teaches a two pin type inhaler device (see Dean Fig. 1 which shows a single pin 20 provided on each side to pierce the ends of the capsule) and as modified in view of Makino to make the capsule made from HPMC (see Makino abstract for example, col. 5 ln. 30-39 and 43-60) and the various other features from the Armstrong Citterio, and Gordon references as well as those regarding types of medications to be contained in the capsule such as the Bozung and Bunce references.  As such, the modified Dean system includes each structural and functional limitation as claimed such that it would also provide higher FPD for higher in vitro lung deposition compared to four pin device or compared with a hard gelatin capsule or compared with a Diskus or Turbuhaler device.  
Applicant’s argument that the Horlin reference was merely cited as disclosing a mouthpiece of the claimed invention, and no more, and would not have rendered the claimed invention obvious (see pg. 29 of the response) is not well-taken. Horlin itself did not render the claimed invention obvious but rather the Dean in view of Makino, Armstrong, Citterio, Gordon and further in view of Horlin, rendered claim 37 obvious.
Applicant’s argument that Bunce and Bozung did not disclose or suggest the unexpected inherent results arising from the claimed system (see pg. 29 of the response) is not well-taken.  Bunce and Bozung alone/together did not render the claimed invention obvious but rather the combination of Dean in view of Makino, Armstrong, Citterio, Gordon and the Bunce and Bozung rendered claim 41 obvious.  It is unclear what ‘unexpected result’ applicant is referring to in the context of claim 41.  On pg. 29 of the response it appears Applicant is questioning the validity of calling Bunce and Bozung “similar devices” as the other prior art/claimed invention.  Bunce discloses an inhalation device including capsules containing powder and Bozung discloses an inhalation device containing powder.  One of ordinary skill in the art would clearly see the similarities between these two references and the other cited prior art references and would properly characterize them as “similar devices” and understand the meaning of this phrase.
Applicant states that Table 4 on page 21 of the instant specification shows that holes perforated in HPMC capsules with the two pin piercing system are more regular than that of hard gelatin capsules which inherently result in super FPD values.  This does not negate the teachings of Makino which is that HPMC type capsules prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (Makino col. 5 ln. 35-36 and 43-48) and it would have been obvious to apply this teaching of Makino (HPMC capsule) to the Dean system which is a two pin piercing system.
Applicant states that Table 6 on page 24 of the specification shows unexpected results of improved lung deposition when using a two pin piercing device with a HPMC capsule, evidenced by higher FPD, lower MMAD, and lower GSD ranges compared to both a two pin device used with a gelatin capsule and a four-pin device with an HPMC capsule which rebuts the presumption of obviousness.  This is not well-taken because these results do render the claim non-obvious or cancel out the teachings of Makino which is that HPMC type capsules prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (Makino col. 5 ln. 35-36 and 43-48).  For at least this reason, one of ordinary skill in the art would have found it obvious to modify the primary reference of Dean, which teaches a two pin piercing type device, to use a HPMC type capsule.  Furthermore, comparison to a four-pin device is not persuasive to prove non-obviousness based on the current 103 combination which utilizes a two pin device taught by the primary reference Dean (see Fig. 1 which shows a single pin on each side of the device to pierce a respective end of the capsule) which was modified in view of Makino to utilize an HPMC capsule.  Applicants testing results do not appear to be unexpected nor are they persuasive of non-obviousness as Makino teaches that using an HPMC capsule avoids the adhesion adsorption phenomenon, i.e. to prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (see Makino col. 5 In. 35-36 and ln. 43-48).  Thus the evidence of obviousness of using a two pin device with a HPMC capsule outweighs the evidence/arguments of non-obviousness.
Applicant’s argument that Fig. 10 of the present specification shows surprising superior FPD for budesonide and salmeterol for the claimed system of two pin piercing and HPMC capsule currently marketed forms (see pg. 31 of the response) is not well-taken.  The currently marketed forms of delivery of these medications do not pertain to the modified Dean system presented in the prior art rejections above which also have a two pin piercing system (Dean Fig. 1) and a HPMC capsule (Makino) and would also provide for the improved FPD, MMAD and GSD for these drugs.
Applicant’s argument that tests done have shown using a conventional inhaler system yielded better lung deposition when using gelatin capsule instead of HPMC capsule which disqualifies the use of Makino (see pg. 32-33 of the response) is not well-taken.  It is unclear what ‘conventional inhaler system’ was used in this testing; however, Dean teaches a similar two pin piercing system and one of ordinary skill in the art would have been motivated to modify the capsule of Dean to be a HPMC type capsule in order to prevent particles of powder medicament from being adhered or adsorbed to the inner surface of the capsule (see Makino col. 5 In. 35-36 and ln. 43-48).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785